 Case 2:20-cv-03332-GW-JEM Document 71 Filed 04/13/21 Page 1 of 4 Page ID #:1933

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-03332 GW (JEMx)                                        Date   April 13, 2021
 Title          Farid Khan, et al. v. Boohoo.com USA, Inc., et al.



 Present: The                 JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
 Honorable
                     S. Lorenzo
                    Deputy Clerk                                     Court Reporter / Recorder




 Proceedings:              (IN CHAMBERS) ORDER RE PLAINTIFFS’ MOTION TO
                           COMPEL FURTHER DISCOVERY RESPONSES AND
                           DOCUMENT PRODUCTION FROM DEFENDANTS
                           (Dkt. 67)

       Before the Court is a Motion To Compel Further Discovery Responses And
Document Production (“Motion”) filed on March 23, 2021 by class representative
Plaintiffs Farid Khan, Haya Hilton and Olivia Lee (“Plaintiffs”). (Dkt. 67.) Defendants
are Boohoo Group PLC, Boohoo.com USA, Inc., Boohoo.com UK Limited,
PrettyLittleThing.com USA, Inc., PrettyLittleThing.com Limited, Nasty Gal.com USA.
Inc. and Nasty Gal Limited ("Defendants”). Plaintiffs filed a Supplement to their Motion
on March 30, 2021. (Dkt. 69.) Defendants did not file a supplemental memorandum.
The Court GRANTS the Motion in part and DENIES it in part.

      These are three deceptive marketing class actions alleging violations of
California’s Unfair Competition law, Cal. Bus & Prof. Code § 17200, False Advertising
Law, Cal. Bus. & Prof. Code § 17500, Consumer Legal Remedies Act, Cal. Civ. Code §
1750 and fraud, fraudulent concealment and unjust enrichment. (Dkt. 1, 10, 14, 67 at
1:3-6 and n.1.)

       The instant Motion concerns discovery needed by Plaintiffs for their class
certification motion due to be filed on July 1, 2021. (Dkt. 52.) The District Court made
clear that it would not allow discovery on the merits at this time. (Dkt. 67-2, Shelton
Decl., ¶ 12, Ex. 8 at 13.)

         The Court makes the following rulings:

         RFPs 1-5. These requests for production seek daily price sheets in US dollars,
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 1 of 4
 Case 2:20-cv-03332-GW-JEM Document 71 Filed 04/13/21 Page 2 of 4 Page ID #:1934

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-03332 GW (JEMx)                                Date   April 13, 2021
 Title          Farid Khan, et al. v. Boohoo.com USA, Inc., et al.

including daily reference prices and actual offer prices for Defendants’ products for each
day of the class period, and reliable sales data in US dollars, including reference price and
price actually paid. (JS 2.) Plaintiffs contend that Defendants have not produced daily
pricing data, reliable sales data or even indicated whether they have produced reference
price information.

       Defendants respond that they have provided a complete production of all
documents in their custody, control and possession responsive to RFP 1-5. (Dkt. 67,
Summary Chart Ex. A, pp. 1-3, 150-152.) This includes the original and sale price for
every product sold during the class period. (JS 31.) As they are permitted to do by Fed.
R. Civ. P. Rule 34(b)(2)(E)(i), Defendants produced the data in native format in the
manner in which it is maintained in the ordinary course of business. Plaintiffs contend
that Defendants did not produce daily pricing data regardless of whether any sales were
made at a given price. Defendants say that pricing data is not saved or tracked unless a
sale is made. Plaintiffs disbelieve Defendants’ assertion but offer no facts to dispute it.
Plaintiffs say Defendants have not explicitly denied that pricing data absent sale exists or
cannot be produced. To resolve any lingering doubt, the Court ORDERS Defendants to
produce a verification by a principal (not counsel) under oath and subject to penalty of
perjury that all pricing data for the class period in their possession, custody and control
has been produced and that pricing data in the absence of a sale for the class period does
not exist, within 10 days of this Order.

       Defendants assert that they provided definitions and explanations and identified the
reference price and sales price which are the website price (price offered) and actual sold
price. (Dkt. 67-1, Almadani Decl., ¶ 29, Ex. 27.) They claim they have identified what
documents have been withheld. (JS 34, n.7.) Plaintiffs raise other issues regarding
reliability of the data and use of foreign currencies but these are issues better resolved by
other discovery measures like depositions or interrogatories. Indeed, Plaintiffs have
served a second set of interrogatories regarding pricing and sales information. Should
any issues remain unresolved, Plaintiffs may submit a Status Report raising such issues.
Defendants may reply within 5 days.

       Plaintiffs’ Motion as to RFPs 1-5 is DENIED without prejudice, except for the
verification.

         RFPs 6-9, 10-13, 21-22 and 33-34. These Requests seek information about pricing
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                       Page 2 of 4
 Case 2:20-cv-03332-GW-JEM Document 71 Filed 04/13/21 Page 3 of 4 Page ID #:1935

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-03332 GW (JEMx)                                Date   April 13, 2021
 Title          Farid Khan, et al. v. Boohoo.com USA, Inc., et al.

and advertisement policies and practices, research and training materials. Plaintiffs
contend that Defendants’ production is incomplete because documents have been
withheld including emails. (JS 48-54.) Defendants respond that they have made a
complete production, including emails. (JS 54-55; Dkt. 67-1, Ex. A Summary Chart at
p.3, 152.) As already noted, Defendants have withheld customer contract information (JS
34 n. 7), not the information sought in these Requests. Plaintiffs present no facts that
Defendants have withheld any non-privileged documents in their custody, control or
possession regarding these Requests. Again, to resolve any lingering doubt, the Court
ORDERS Defendants to produce a verification of the same form as described above,
within 10 days of this Order. Plaintiffs are free to continue to probe their concerns and
submit a Status Report regarding unresolved issues.

      The Motion is DENIED as to RFPs 6-9, 10-13, 21-22 and 33-34 without prejudice,
except for the verification.

       RFPs 23-29. These Requests seek emails and other communications relating to
advertisements of reference prices or discounts, markdowns and sales. Plaintiffs contend
that Defendants have used search terms that tend to exclude documents that contain
reference pricing or discount pricing. Defendants state that, because the parties could not
agree on search terms, Defendants ran their own search terms which produced 20,000
documents. Defendants’ intent was to use the information from this search as a sample to
inform further discussion. (Dkt. 67, Ex. A at 4-8.) Plaintiffs apparently did not respond
to this proposal or rejected it.

       The Court ORDERS the parties to meet and confer in regard to the 20,000
documents Defendants have produced to determine the extent to which Defendants’
search parameters produced reference pricing and discount pricing documents. The
parties should then discuss how to proceed, either expanding those search terms further or
reverting to Plaintiffs’ search terms. The Court sees no reason why the search should not
cover the entire class period from 2016. The parties also should consider additional
custodians, such as those mentioned at JS 75. The parties may file a Joint Status Report
within 10 days of this Order to address any unresolved issues. The Court admonishes
the parties of their duty under Local Rule 37 to meet and confer in good faith to reduce or
eliminate issues to be presented to the Court.

         RFPs 14-18. These Requests seek documents regarding class representative
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                       Page 3 of 4
 Case 2:20-cv-03332-GW-JEM Document 71 Filed 04/13/21 Page 4 of 4 Page ID #:1936

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-03332 GW (JEMx)                                        Date   April 13, 2021
 Title          Farid Khan, et al. v. Boohoo.com USA, Inc., et al.

purchases. Initially, Defendants withheld all responsive documents based on attorney-
client privilege and work-product doctrine. On further review, Defendants identified and
produced some responsive, non-privileged records. It also indicated that its review is
ongoing and that they will produce a privilege log. The Court expects Defendants to
produce all responsive, non-privileged documents in their custody, possession or control
other than documents equally available to Plaintiffs.

       RFAs 1-5, 8, 11-15, 18-21 and Interrogatory 16. These discovery requests seek
admissions and responses regarding “reference prices.” Defendants see this as an area
that requires further discussion. The Court ORDERS the parties to meet and confer
intensively and continuously on these requests for the next 7 days and to submit a Joint
Status Report within 10 days of this Order.

       Interrogatory No. 15. This interrogatory seeks information regarding Defendants’
California activities. Defendants have agreed to provide an amended interrogatory
response identifying Defendants’ offices or physical facilities in the United States during
the class period and a general description of the type of work employees performed at the
identified facilities. (Dkt. 67, Ex. A at 9.) Thus, there does not appear to be any dispute
as to this Interrogatory. The amended response should be filed within 10 days of this
Order.


                                                                                            :
                                                           Initials of Preparer            sa




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 4 of 4
